Wheeler, C. J.,
dissenting. I concur in the reversal of the judgment, and am of opinion, that the limitation prescribed to prosecutions, applies as well to prosecutions for offences, committed before the passage of the statute, as afterwards; and that, as the words of the statute plainly import, the limitation commences to run, from the time of the “ commission of the offence whether that was before or after its passage. The statute makes no distinction, as respects the limitation; it makes no exception, from its provision, of offences previously committed; and I know of no principle, or rule of construction, which will authorize the court to engraft an exception upon the statute. It is a statute, relating to the remedy, and being enacted for the benefit of persons accused, is not an ex post facto law. The constitutional inhibition of the enactment of retroactive laws, and laws impairing the obligation of contracts, has no application to penal statutes. Retroactive criminal laws, which are forbidden, are those which come under the denomination of ex post facto laws. There is nothing to prevent statutes, respecting crimes, from being retrospective, provided they do not come under that denomination.
It is an acknowledged general rule, in the construction of statutes, that they will not be construed to have a retrospective operation, so as to destroy or impair rights of property, or of action, unless the legislature have plainly expressed such to be their intention. But laws which affect the remedy merely, are not held to be within the rule, or the inhibition against retro*77spective laws, unless the remedy be entirely taken away, or so restricted, as to impair the right. Nor, as I conceive, do statutes relating to the punishment of offences, come within the rule of construction, or the constitutional inhibition, though their effect should be wholly to defeat a prosecution. On the contrary, laws respecting crimes, whether they relate to the remedy merely, or to the offence, are, I think, always construed to relate to past, as well as future offences, where their operation is in any wise beneficial to the accused; unless the legislature have plainly declared, that they are not to receive such a construction. To give such effect to laws respecting crimes and punishments, is not to render them retrospective, or retroactive laws, in the sense of the constitutional inhibition. These terms have no application to such laws, but relate exclusively to laws affecting civil rights. (De Cordova v. The City of Galveston, 4 Texas Rep. 470.)
I do not think the reservation contained in the 81st section of the act, was intended to have, or should be construed to have, any effect upon the limitation contained in the 75th section. That section was intended only to prevent repeals by implication, and to enforce the observance of the rule, which would have applied on general principles, without its enactment, that where the act mitigates the punishment, the milder penalty should be imposed. To hold it to apply to the limitation prescribed for prosecutions by the act, would be to except all offences committed before the passage of the act, from the operation of the periods of limitation therein contained, and to hold that those offences would never become barred under its provisions. I cannot think, that such was the intention of the legislature.
There may be differences of opinion, respecting the policy of prescribing so short periods of limitation, to prosecutions for high crimes. But that was a question for the law-making power; and I can see no reason why the legislature should have intended the limitation to apply to future, and not to past offences. The same reasons, and the same policy, which dictated that the prosecution should be commenced within a prescribed period, after the offence was committed, would seem to apply equally to *78offences committed before, as to those committed after the passage of the statute. . ,
Entertaining these views, I could not give my assent to the imposition of the pains and penalties of the law, where the prosecution had not been commenced until after the expiration of the time within which the legislature have positively enacted, that the offence “shall be prosecuted,” or be forever barred. Before I could venture to pronounce sentence, I should desire to be convinced of my right to do so, by adjudications in point, supported by very satisfactory reasons. But 1 apprehend, if the question shall be found to have been adjudicated by other courts, it has been in accordance with the opinion I have expressed. The only reference I have seen to any case, apparently in point, is by Mr. Wharton, in his Treatise on Criminal Law, p. 450, § 446, 4th edit.; and in his Digest, vol. 1, p. 523, § 802, 6th edit.; to the case of the Commonwealth v. Hutchinson, Q. S. Pa., 7 Leg. Int. 118 ; 2 Pars. 453. We have not access to the case, but I think it will be found fully to support this opinion.
Reversed and remanded.